Case 1:03-cr-00354-NLH Document 654 Filed 03/25/21 Page 1 of 6 PageID: 3149



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



______________________________
                              :
UNITED STATES OF AMERICA      :
                              :         Crim. No. 03-354-01 (NLH)
     v.                       :
                              :
WILLIAM OSCAR HARRIS          :         OPINION
                              :
           Defendant          :
______________________________:


APPEARANCES:

William Oscar Harris
#40743-050
FCI - THA
P.O. BOX 33
Terre Haute, IN 47808

    On behalf of Defendant William Oscar Harris

OFFICE OF THE UNITED STATES ATTORNEY
By: Jeffrey R. Bender, Assistant United States Attorney
401 Market Street, 4th Floor
Camden, New Jersey 08102

    On behalf of the United States of America



HILLMAN, United States District Judge

    This matter comes before this Court upon Defendant William

Oscar Harris’ Motion for a New Hearing, filed on January 3, 2018

[Dkt. No. 632].    Defendant seeks a new hearing on the purging of

his civil contempt under Rule 33 of the Federal Rules of

Criminal Procedure, on the grounds of newly discovered evidence.
Case 1:03-cr-00354-NLH Document 654 Filed 03/25/21 Page 2 of 6 PageID: 3150



Defendant also submitted a demand for the recusal of the

presiding Judge at the time, and a demand for substitution of

counsel.    The Government opposes Defendant’s Motion and his

demands, arguing that his civil contempt was purged as of June

1, 2012, as adduced at an October 16, 2016 hearing.          For the

reasons stated below, Defendant’s Motion and two demands will be

denied.

  I.      FACTUAL AND PROCEDURAL BACKGROUND

       On May 6, 2003, Defendant Harris and several co-defendants

were indicted by a grand jury in this District.          Defendant

Harris was charged with one count of conspiracy to defraud the

United States, in violation of 18 U.S.C. § 371, and three counts

of manufacturing fictitious obligations with intent to defraud,

in violation of 18 U.S.C. § 541(a) [Dkt. No. 1].          On July 2,

2004, Defendant Harris and his co-defendants were convicted of

all charges after a month-long jury trial before the late

Honorable Jerome B. Simandle, U.S.D.J. [Dkt. No. 290].

       On October 22, 2004, Defendant was sentenced to a 188-month

term of imprisonment [Dkt. No. 380].        Defendant’s conviction was

later affirmed by the Third Circuit. See United States v. Harris

et al, No. 04-4190 (3d Cir. March 3, 2008).

       During the course of pre-trial proceedings, on August 27,

2003, Judge Simandle issued an “Order Regarding Restrictions on

Filings and Other Communications,” enjoining Defendant Harris

                                     2
Case 1:03-cr-00354-NLH Document 654 Filed 03/25/21 Page 3 of 6 PageID: 3151



and his co-defendants from filing baseless liens against

judicial officers, employees of the United States Attorney’s

Office, and other individuals associated with the case [Dkt. No.

107].   Despite this Order, however, Defendant and four of his

co-defendants continued to file such documents.          On March 26,

2004, the Court issued an Order to Show Cause why these

defendants should not be found in contempt of the Court’s Order

[Dkt. No. 167].    After a hearing on the matter, on April 22,

2004, the Court found Defendant Harris and four others in civil

contempt of the Court’s Order [Dkt. No. 192-193].

     As a sanction for the on-going contempt, the Court

determined that each defendant would be incarcerated until such

time as he purged his contempt by acknowledging and affirming

under penalty of perjury, in writing, that the filings in

question were null and void and that he would not participate in

such filings going forward. Id.          The purge provision was later

amended to allow a defendant to end contempt by demonstrating

compliance if he “affirmatively ceased sending out new

documents.” See United States v. Harris, 582 F.3d 512, 519 (3d

Cir. 2009).   This sanction would go into effect for a defendant

as of April 27, 2004, if he had not purged his contempt as

directed by that time [Dkt. No. 192-193].

     On December 5, 2017, Defendant Harris purged his contempt

in the years since the Court’s Order by demonstrating that he

                                     3
Case 1:03-cr-00354-NLH Document 654 Filed 03/25/21 Page 4 of 6 PageID: 3152



had “affirmatively ceased sending out new documents,” per the

amended purge provision of the Court’s Order. [Dkt. No. 627-

628].   On January 3, 2018, however, Defendant filed the instant

Motion for a New Hearing under Rule 33 of the Federal Rules of

Criminal Procedure [Dkt. No. 632].       On January 11, 2018, the

Government responded in opposition to Defendant’s Motion [Dkt.

No. 635].   On November 8, 2019, this case was reassigned to this

Court following the passing of Judge Simandle [Dkt. No. 638].

  II.   ANALYSIS

  a. MOTION FOR A NEW HEARING

     Defendant claims that he purged his civil contempt at an

earlier date than when the Government, and the late Honorable

Judge Simandle, both adduced. In the instant Motion, Defendant

Harris relies upon a judgment from Bailey v. Harris et al, a

separate, pro se lawsuit venued in the District of Nevada.

Defendant claims that the judgment from that case, in part,

states that “[A}ll outstanding obligations due and owing to the

United States, but [this Defendant] including civil contempt,

emanating from [this proceeding] have been satisfied and

discharged of record.” [Dkt. No. 632, paragraph 3]. It is

Defendant’s contention that this Nevada judgment from June 21,

2017 constitutes new evidence under the doctrine of res

judicata, and thus entitles him a new hearing.         This is not the

case.

                                     4
Case 1:03-cr-00354-NLH Document 654 Filed 03/25/21 Page 5 of 6 PageID: 3153



    As the Government correctly argues, the June 21, 2017 Order

from the Nevada court adopted a Magistrate Judge’s Report and

Recommendation.    The Order that Defendant cites dismissed the

Nevada case for lack of an actual dispute. Bailey, Civ. No. 15-

2279 (D. Nev.), [Dkt. No. 23].      Nothing from the Order issued in

the Nevada case constitutes new evidence that can be applied in

this instant case.    Defendant’s Motion for a New Hearing will

therefore be denied.

  b. DEMAND FOR JUDGE’S RECUSAL

    Defendant’s Demand for Judge’s Recusal [Dkt. No. 633],

filed on January 3, 2018, will also be denied.         Defendant fails

to raise a sufficient argument for his claim of bias and

prejudice as to the late Honorable Jerome B. Simandle.           His

claim of a conflict of interest is similarly baseless, as he

relies upon a filing from the Nevada case labeling Judge

Simandle and Defendant’s attorney, Mr. Edward F. Borden, Jr., as

“ADDITIONAL TORTFEASORS AS PARTIES IN PRIVITY.” Bailey, Civ. No.

15-2279 (D. Nev.), Dkt. No. 10, attachment 2, page 30 of 35.

Defendant’s argument does not support a recusal.          Moreover, this

case has been reassigned to the undersigned after Judge

Simandle’s passing.    Defendant’s demand will be denied as moot.

  c. DEMAND FOR SUBSTITUTION OF COUNSEL

    Defendant’s Demand for Substitution of Counsel [Dkt. No.

634] on January 3, 2018, will also be denied.         As cited above,

                                     5
Case 1:03-cr-00354-NLH Document 654 Filed 03/25/21 Page 6 of 6 PageID: 3154



the Nevada filing does not support a finding of a conflict of

interest on the behalf of Mr. Borden.        Defendant’s demand will

be denied.

  III. CONCLUSION

     For the reasons expressed herein, the Court will deny

Defendant’s Motion for a New Hearing and deny his demands for

judicial recusal and for a new attorney.        An Order consistent

with this Opinion shall issue on this date.



DATED: March 25, 2021

                                          s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     6
